DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending and examined below. This action is in response to the claims filed 10/12/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/22 has been entered.

Response to Amendment
Applicant' s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 10/12/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 10/12/22. 
However, upon further consideration, a new grounds of rejection is made in view of Antony (US 2019/0113351) below.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 7, and 13 recite the limitation “when the set of alternate trajectory waypoints do not allow a safe turn of the AGV within a predefined angle” followed by steps to shift the alternate trajectory waypoints. Applicant’s remarks points towards support in paragraphs ¶29, ¶33, ¶46, ¶51, and ¶65, however the closest description relating to the above limitation is found in ¶51, where it describes a process to “dynamically modified trajectory may avoid the road anomaly”.  This as well as the other description in the own specification teaches a potentially dynamic adjustment process until safety conditions are met.  This does not teach what to do when a set of waypoints do not allow a safe turn, but rather a conditional trajectory planning method.

Dependent claims are likewise rejected for depending upon rejected material.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594) and Antony (US 2019/0113351).

Regarding claims 1, 7, and 13, Sun discloses a prediction based trajectory planning system for autonomous vehicles including a system for dynamically modifying a trajectory of an autonomous ground vehicle (AGV) during real-time navigation, the system comprising (Abstract): 
a navigation device comprising at least one processor and a computer-readable medium storing instructions that, when executed by the at least one processor, cause the at least one processor to perform operations comprising (¶62 and Abstract): 
receiving an image of a visible road region ahead of an AGV (¶25 – LIDAR generates the recited image of the visible road ahead); 
projecting a plurality of planned trajectory waypoints on the image (¶50 - A trajectory or path can be specified as a collection of waypoints from a current vehicle position to a desired vehicle position along a designated path and the prediction-based trajectory planning module 200 uses object data 210 received from the vehicle sensor subsystem and the predicted trajectories where predicted trajectories includes a plurality); 
detecting, by the navigation device, one or more anomalies around a base trajectory path that the AGV was to follow, in a given segment, by analyzing road properties at a threshold distance ahead of current location of the AGV upon detecting the one or more anomalies on the given segment (¶28 and ¶49 - identify, evaluate, and avoid or otherwise negotiate potential obstacles corresponding to the recited one or more anomalies around the base trajectory path that the AGV was to follow in a given segment in the environment of the vehicle 105),
determining a set of alternate trajectory waypoints and a suggested velocity for the given segment based on the image of the given segment, a set of the plurality of planned trajectory waypoints in the given segment, an adjusted trajectory waypoint in a previous segment, and a determined velocity in the previous segment using an artificial intelligence (Al) model (¶41-43 and ¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints with suggested velocity based on image data from the vehicle sensor subsystems 144 can be processed by an image processing module to identify proximate agents or other objects corresponding to the recited image data for the segment, a new set of predicted trajectories corresponding to the recited adjusted trajectory and a set of planned trajectories utilizing current positioning information and therefore utilizing waypoints from the previous segment where acceleration or stopping rates and speed are taken into consideration therefore including the recited determined velocity from the previous segment which are determined based on the machine learning techniques corresponding to the recited AI modeling); 
wherein the set of alternate trajectory waypoints are a set of new waypoints close to the base trajectory path, and wherein the suggested velocity is a velocity for navigating through the set of alternate trajectory waypoints (¶28 and ¶49 -  update the driving path dynamically corresponding to the recited setting alternate trajectory waypoints close to the original waypoints by sequential changes to its speed, acceleration, heading, torque control, gear usage, engine RPM, throttle level, braking level, steering direction, and the like corresponding to the recited suggested updated velocity);
re-generating, by the navigation device, a modified trajectory path by accounting for the adjusted trajectory waypoint (¶49-50 - prediction-based trajectory planning determines trajectory waypoints and turning rates, acceleration or stopping rates, speed corresponding to the recited alternate trajectory waypoints with suggested velocity); and 
controlling, by the navigation device, a movement of the AGV based on the adjusted trajectory waypoint in the modified trajectory waypoint (¶15 - The autonomous vehicle control subsystem, for example, can use the real-time generated trajectory to safely and efficiently navigate the vehicle 105 through a real world driving environment while avoiding obstacles and safely controlling the vehicle).
While Sun does disclose iterative trajectory planning (¶49), it does not disclose a segmenting breakdown of equidistant road segments in the image.
However, Mori discloses a navigation and localization system including segmenting the visible road region in the image into a plurality of equidistant segments along a road length (¶25 – map pattern matching based on segment-chain approximation using equal-length segments corresponding to the recited breaking down of the visible road into a plurality of equidistant segments).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun with the navigation and localization segmentation of Mori in order to more accurately match and track patterns in the image data (Mori - ¶25).
While Sun in view of Mori does disclose updating a path to avoid an obstacle corresponding to the recited set of alternate trajectory waypoints to avoid an anomaly, but does not disclose utilizing factory data for safe turn angles.
However, Antony discloses a system of turn based autonomous vehicle guidance including when the set of alternate trajectory waypoints do not allow a safe turn of the AGV within a predefined angle, determining an adjusted trajectory waypoint to navigate around the one or more anomalies in the given segment (¶63-65, ¶81-82, and ¶113 – avoiding hazards (e.g., flooding) and detecting road conditions (e.g., curves, potholes, dips, bumps, changes in grade, or the like) corresponding to the recited anomaly to  calculate one or more different potential routes corresponding to the recited avoiding an anomaly where determining if the autonomous vehicle 410 can make a turn that satisfies one or more one or more vehicle safety criteria associated with the integrity of the autonomous vehicle 410 (e.g., the autonomous vehicle 410 can navigate the turn without rolling over) corresponding to the recited dynamic adjustment of the ability of the vehicle to take a safe turn guided by the comparing to one of a plurality of turn angles that vary according to the velocity of the autonomous vehicle 410 where  the maximum turn angle is inversely proportional to the velocity of the autonomous vehicle 410 corresponding to the recited predefined safe turning angles), by: 
shifting at least one alternate trajectory waypoint in a lateral direction towards or away from the base trajectory path, based on the set of alternate trajectory waypoints and the suggested velocity for the given segment, the safe turn angle for the suggested velocity, and a factory data of vehicle capability to take the one or more safe turns (¶81-83 - change for the autonomous vehicle 410 to travel along the path corresponding to the recited shifting at least one alternate trajectory waypoint where any change in a trajectory is inherently a lateral shift towards or away from the base path based on a plurality of turn angles that vary according to the velocity of the autonomous vehicle 410 where  the maximum turn angle is inversely proportional to the velocity of the autonomous vehicle 410 corresponding to the recited predefined safe turning angles for the suggested velocity where safety criteria associated with the integrity of the vehicle such as the autonomous vehicle 410 can navigate the turn without rolling over or  the autonomous vehicle 420 can navigate the turn without losing traction corresponding to the recited factory data of the vehicle capability to take the one or more safe turns.  The combination of the adjusted trajectory to avoid an obstacle of Sun in view of Mori with the safe turning angle to velocity adjustments of Antony fully discloses the elements as claimed); 
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the adjusted trajectory to avoid an obstacle of Sun in view of Mori with the safe turning angle to velocity adjustments of Antony in order to avoid the vehicle rolling or losing traction in a turn (Antony - ¶81-83).

Regarding claims, 2, 8, and 14, Sun further discloses receiving the image comprises capturing the image of the visible road region using an imaging device (¶25 - vehicle sensor subsystem 144 may include LIDAR corresponding to the recited imaging device of the visible road region).

Regarding claims 3, 9, and 15, Sun further discloses segmenting the image comprises segmenting the image based on projection of LiDAR points on the image (¶25 - vehicle sensor subsystem 144 may include LIDAR).

Regarding claims 4, 10, and 16, Sun further discloses training the Al model with a plurality of images of a plurality of road regions, wherein each of the plurality of images comprises one or more annotatable features comprising (¶41 - The traffic and vehicle image data and other perception or sensor data, the ground truth data and the driver intention data gathered or calculated by the real world data collection system 201 can be used to generate training data for the machine learning system corresponding to the recited training the AI model): 
a plurality of planned trajectory waypoints in a road region (¶50 - A trajectory or path can be specified as a collection of waypoints from a current vehicle position to a desired vehicle position along a designated path and the prediction-based trajectory planning module 200 uses object data 210 received from the vehicle sensor subsystem and the predicted trajectories where predicted trajectories includes a plurality), 
a lateral shift direction to navigate around one or more anomalies in the road region (¶49 – vehicle passing another vehicle corresponding to the recited lateral shift to navigate around an anomaly), 
a plurality of adjusted trajectory waypoints to navigate around the one or more anomalies in the road region (Fig. 5 and ¶49-50 - generate the likely trajectories, or a distribution of likely trajectories based on proximate agents or other objects (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle 105)), 
a velocity for navigating on the plurality of adjusted trajectory waypoints in the road region (¶49 – trajectories include turning rates, acceleration or stopping rates and speed corresponding to the recited velocity for navigating the waypoints), and 
one or more of (the element “one or more of” only requires one of the following elements to be disclosed for the element to be met): 
a category of each of the one or more anomalies in the road region (¶45 -  image processing module to identify proximate agents (e.g., moving vehicles, dynamic objects, or other objects in the proximate vicinity of the vehicle) corresponding to the recited identifying a category of the anomalies), and 
a severity of each of the one or more anomalies in the road region.

Regarding claims 5, 11, and 17, Sun further discloses utilizing safety, capabilities, and turning angles when selecting alternate trajectories, but does not explicitly disclose determining based on a preset correlation of velocity and a safe turning angle.
However, Antony further discloses wherein the safe turn angle for the suggested velocity is pre-configured (¶81-83 - a plurality of turn angles that vary according to the velocity of the autonomous vehicle 410 where  the maximum turn angle is inversely proportional to the velocity of the autonomous vehicle 410 corresponding to the recited predefined safe turning angles for the suggested velocity where safety criteria associated with the integrity of the vehicle such as the autonomous vehicle 410 can navigate the turn without rolling over or the autonomous vehicle 420 can navigate the turn without losing traction.  The combination of the adjusted trajectory to avoid an obstacle of Sun in view of Mori with the safe turning angle to velocity adjustments of Antony fully discloses the elements as claimed); 
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the adjusted trajectory to avoid an obstacle of Sun in view of Mori with the safe turning angle to velocity adjustments of Antony in order to avoid the vehicle rolling or losing traction in a turn (Antony - ¶81-83).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Sun et al. (US 2019/0072973) in view of Mori (US 2007/0078594) and Antony (US 2019/0113351), as applied to claims 5, 11, and 17 above, further in view of Rahimi et al. (US 2020/0307564).

Regarding claims 6, 12, and 18, Sun further discloses shifting the set of alternate trajectory waypoints comprises (¶49): 
determining an angle between two adjacent imaginary line connecting the approximate trajectory waypoint for the given segment with a planned or an adjusted trajectory waypoint for a previous segment and a planned or an approximate trajectory waypoint for a next segment (¶4 and ¶49-50 – autonomous vehicle systems inherently determine a heading angle between the previously driven segment/waypoint and the intended next driving segment/waypoint); and 
While Sun does disclose utilizing safety, capabilities, and turning angles when selecting alternate trajectories, but does not explicitly disclose determining based on a preset correlation of velocity and a safe turning angle.
However, Antony further discloses adjusting the approximate trajectory waypoint for the given segment in a lateral direction based on the angle and the safe turn angle for the suggested velocity (¶81-83 - a plurality of turn angles that vary according to the velocity of the autonomous vehicle 410 where  the maximum turn angle is inversely proportional to the velocity of the autonomous vehicle 410 corresponding to the recited predefined safe turning angles for the suggested velocity where safety criteria associated with the integrity of the vehicle such as the autonomous vehicle 410 can navigate the turn without rolling over or the autonomous vehicle 420 can navigate the turn without losing traction.  The combination of the adjusted trajectory to avoid an obstacle of Sun in view of Mori with the safe turning angle to velocity adjustments of Antony fully discloses the elements as claimed); 
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the adjusted trajectory to avoid an obstacle of Sun in view of Mori with the safe turning angle to velocity adjustments of Antony in order to avoid the vehicle rolling or losing traction in a turn (Antony - ¶81-83).
	Sun in view of More and Antony does not disclose determining the approximate trajectory based on an average of the identified trajectories however Rahimi discloses a collision avoidance recognition system including determining an approximate trajectory waypoint for the given segment by averaging the set of alternate trajectory waypoints falling within the given segment (¶44-45 - hypothesis resolver 430 can output multiple predicted future paths and can resolve them by utilizing a best predicted future path or average predicted future path corresponding to the recited approximate trajectory by averaging the set of alternate trajectories in a segment).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the prediction based trajectory planning system of Sun in view of Mori and Antony with the collision avoidance and planning system of Rahimi in order to analyze each and every hypothesis to determine the likelihood of collision with an external agent within range of the vehicle (Rahimi - ¶44-45).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park et al. (US 2021/0347353) discloses a system for determining risk factors associated with vehicle controls including vehicle-specific characteristic parameter values and rate of change in vehicle roll angle and roll direction angle (¶46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J. REDA/Examiner, Art Unit 3665